Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/21/2020.  Presently claims 1-10 are pending. 

Response to Arguments
Drawing and specification objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Double patenting rejection still standing
Applicant's arguments filed 12/21/2020 with respect Claim Rejections - 35 USC § 102 have been fully considered and they are persuasive, however a new Claim Rejections - 35 USC § 102 based upon the Applicant’s amendments. 
Applicant's arguments filed 12/21/2020 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

With respect to claim 5, the Applicant argued that “neither Kanda nor Pao are designed to accomplish the claimed step of "focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator”.


In response to this argument, Kanda disclose focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.
Accordingly, this argument is not percussive.

With respect to claims 1 and 3, the Applicant argued that the prior art of Ito does not disclose “focusing the entrained slurry onto a pre-determined point located proximate the outlet port of the high velocity accelerator” More specifically, Ito discloses a method where a material is injected to be entrained in a vortex which is perpendicular to the material injection port. The design of the device which accomplishes the method of the present invention requires that the material enters and exits the chamber in a linear path, something which Ito does not do nor pretend to do. The difference is made even clearer when referring to claim 3 of the present application where it is stated that: "injecting the fluid through the injection ports at angle offset from a straight line between the outlet port and an injection port." Offset by definition is NOT perpendicular. Therefore, while Ito claims a method whose material injection port and material outlet port are perpendicular to one another, the present application could not accomplish its goal if the inlet and outlet where positioned in such a way”.




In response to this argument, the element (14) is a discharge port of the comminuted powder, the Examiner did not use a reference number (14) as “a material outlet port”;
The material outlet port of the element (20) is different from the discharge port (14) of the comminuted powder;
Figs.1 and 2 clearly show the material enters the element (21) and exit from the element (21) in linear path and focusing the material in a predetermined point;
 
Therefore, the prior art of Ito disclose focusing the entrained slurry onto a pre-determined point located proximate the outlet port (see figs.1 and 4 below) of the high velocity accelerator (paragraph 0073 and fig.2),



    PNG
    media_image1.png
    656
    724
    media_image1.png
    Greyscale
























    PNG
    media_image2.png
    789
    813
    media_image2.png
    Greyscale




























	Further and with respect to claim 3, the Applicant argued that “Applicant reiterates the previous comments regarding the differences between the prior art of Kanda and the present claims”.
In response to this argument, Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Kanda (US5316222A) and Pao (US6283833B1).
in the rejection of claims 1-3 and 6-10 the prior art of Kanda is a secondary art, the prior art of Kanda is related to high velocity accelerator (abstract);
The prior art of Ito is related to high velocity accelerator (abstract);
The Applicant’s disclosure is related to high velocity accelerator (abstract),
So, the prior art of Ito and Kanda are the same technical field of the Applicant’s disclosure;
Further, there is no need for the prior art of Kanda to disclose all the elements of the claims because the prior art of Kanda is a secondary art;
Kanda disclose entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4);
The Examiner use the prior art of Kanda only to teach “entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator” then modifying the primary art of Ito to include a entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator as taught by Kanda because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Therefor, Regarding claims 2 and 3, Kanda teaches  the step of entraining the expanded slurry further comprises imparting a concentric movement to the entrained slurry towards the outlet port of the high velocity accelerator,

(fig.2: the configuration of the top and bottom inlets (10) are introducing the fluid at an angle resulting to concentrate the material toward the outlet (13)).

Furthermore, and with respect to the term “vortex”, the Applicant disclose injection ports adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining said material towards the outlet port (paragraphs 0024 and 0060-0063).
  
Accordingly, this argument is not percussive.

With respect to claim 6, Applicant argued that “Figure 4 of the prior art of ITOrefers to the bottom left hand side of the device shown in Figure 1. As a guide to help locate it, one can refer to numerical character "21". That being said, it is clear that the following elements are not taught in Ito: 
- a back wall surrounding the inlet port; and - an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port. 
The elements listed below are not present in Ito in the same way as is claimed in the present application. The internal wall in Ito (see Figure 1) does NOT taper towards to outlet. Moreover, the back wall in Ito does not surround the inlet port”. 

In response to this argument, the prior art of Ito disclose a back wall surrounding the inlet port (see fig.4 above, fig.1: the wall of the element (21) or (20)); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see figs.1 and 4 above).
Accordingly, this argument is not persuasive.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of copending Application No. (16153419). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153434) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419) claims.

For dependent claim 6:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  


Present application (16153434) claims 1 and 6
Co-pending application (16153419) claim 1
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.



a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.








Claims 1 and 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13, of copending Application No. (16153419). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (16153434) claims are narrower in at least one aspect and recites additional specific features not claimed in co-pending application (16153419) claims.

For dependent claim 6:
	Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the co-pending application claims highlights (see underlined features in the present application claims) what elements have been excluded in the presentation of the co-pending application claims.  

Present application (16153434) claim 6
Co-pending application (16153419) claim 13
The method according to claim 1, 

wherein the high velocity accelerator comprises:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port; 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber, 
and the injection ports are adapted to inject at a high rate of displacement a gas which, in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port.
introducing a slurry of material into a high velocity accelerator (this limitation is from claim 1 which claim 6 depends on),


a high velocity accelerator comprising:
an internal chamber;
a material inlet port;
a material outlet port;
a back wall surrounding the inlet port;
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port, 
the first end being located proximate the inlet port and the second end being located proximate the outlet port;
a plurality of injection ports positioned along the periphery of the internal wall proximate the first end;
wherein said inlet port having a diameter smaller than the diameter of the internal chamber,
and the injection ports are adapted to inject at a high rate of displacement a fluid which, in operation, will create a vortex inside the chamber thereby entraining a material towards the outlet port.

a transport system adapted to transport a slurry of the solid waste material to the high velocity accelerator




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Ito (US20120037736A1).
Regarding claim 4, Ito disclose a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials 
separate solids and/or gaseous materials from gaseous or solid materials (paragraph 0084), 
cause the abrasive collision of materials (paragraph 0173), impart work energy on a surface (fig.11: (172)) to cause directional motion of a body (paragraph 0120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US5316222A) in view of Pao (US6283833B1).

Regarding claim 5, Kanda disclose a method to accelerate the velocity of a solid material, (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

Regarding the limitation “liquid”, the Examiner notice that the limitation of “liquid” is a means for directing the material toward the outlet;
Kanda does not disclose injection a liquid;
Kanda disclose the inlet (10) is introduce an air (fluid) to direct the material toward the outlet (13) meet the limitation (col.6 line 36-col.7 line 4);

Pao disclose an accelerator that utilize an ultra-high pressure water to accelerate particles (col.9 lines 1-38);
Kanda to utilize an ultra-high pressure water to accelerate particles as taught by Pao because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  



Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20120037736A1) in view of Kanda (US5316222A) and Pao (US6283833B1).

Regarding claim 1, Ito disclose a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract and paragraph 0005), said method comprising the steps of:
introducing a slurry of material (fig.1: (32)) into a high velocity accelerator (fig.1: (20)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (paragraphs 0071-0072);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size accelerator (fig.1: (20) is expanding from the inlet of accelerator (fig.1: (20) toward the outlet of accelerator (fig.1: (20)) ; and

Ito does not disclose entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator.

    PNG
    media_image1.png
    656
    724
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    789
    813
    media_image2.png
    Greyscale










Kanda teaches a method to focus forward momentum of a material increase the velocity of a specific material or a number of specific materials (abstract), said method comprising the steps of:
introducing a slurry of material (fig.1: (7)) into a high velocity accelerator (fig.1: (3)), where said high velocity accelerator is adapted to impart an increase in the velocity on the materials introduced therein (col.6 line 36-col.7 line 4);
expanding the volume of the slurry introduced into the high velocity accelerator without diminishing the velocity of the material (fig.1: the size of the acceleration pipe (3) is expanding from the inlet toward the outlet (13)) ;
entraining said expanded slurry through injection of a fluid at high velocity (fig.1: (10)) towards an outlet port (fig.1: (13)) located in the high velocity accelerator (col.6 line 36-col.7 line 4); and
focusing the entrained slurry onto a pre-determined point (fig.1: (14)) located proximate the outlet port (fig.1: (13)) of the high velocity accelerator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito to include a entraining said expanded slurry through injection of a liquid at high velocity towards an outlet port located in the high velocity accelerator as taught by Kanda because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Ito as modified by Kanda does not disclose injection a liquid;
Pao disclose an accelerator that utilize an ultra-high pressure water to accelerate particles (col.9 lines 1-38);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito as modified by Kanda to utilize an ultra-high pressure water to accelerate particles as taught by Pao because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 2 and 3, Kanda teaches  the step of entraining the expanded slurry further comprises imparting a concentric movement to the entrained slurry towards the outlet port of the high velocity accelerator,
the imparting a concentric movement to the entrained slurry is performed by injecting the fluid through the injection ports at angle offset from a straight line between the outlet port and an injection port,
(fig.2: the configuration of the top and bottom inlets (10) are introducing the fluid at an angle resulting to concentrate the material toward the outlet (13))


Regarding claim 6, Ito disclose:

a material inlet port (see fig.1 above);
a material outlet port (see fig.1 above);
a back wall surrounding the inlet port (see fig.4 above); 
an internal wall having a first end connected to the back wall and a second opposite end tapering to the outlet port (see fig.4 above), 
the first end being located proximate the inlet port and the second end being located proximate the outlet port (see fig.4 above);
an injection ports positioned on the periphery of the internal wall and another injection port positioned proximate the first end (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40));
wherein said inlet port having a diameter smaller than the diameter of the internal chamber (see fig.1 above),
and the injection ports are adapted to inject at a high rate of displacement a gas which (fig.4: see the operation gas ports that’s connected to the high-pressure actuating gas feed device (40)), in operation, will create a vortex inside the internal chamber thereby entraining said material towards the outlet port (see fig.1 bove and fig.2).

Pao teaches a plurality of injection ports (fig.1: (60) and (62)) positioned along the periphery of the internal wall (col.9 lines 33-38),
Therefore, modifying Ito in view of Pao teaches the limitations of claim 6. 

Regarding claims 7 and 8, Ito disclose wherein the slurry is prepared using a solvent selected from the group consisting of: water, low boiling solvents, and combinations thereof; the slurry is prepared using a water as a solvent (the apparatus of Ito is capable to process the slurry).

Regarding claim 9, Ito disclose focal point is a shared focal point with a second high velocity accelerator performing the same function from another position (fig.8: accelerators (20-22)).

Regarding claim 10, Ito disclose focal point is a shared focal point with a second high velocity accelerator performing the same function from the opposite direction (fig.8: accelerators (20-22)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725